DETAILED ACTION

Response to Amendment
Claims 1-15 are pending in the application, with claims 6-11 and 14-15 non-elected.  New grounds of rejection have been added as a result of the amendment to the claims submitted 11/9/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2011/0274982) in view of Ohashi et al. (US 2012/0009480).
Regarding claim 1, Kaneko et al. discloses in Figs 1-3, a secondary battery ([0002]) comprising: a battery element ([0077], [0084]) including at least one positive electrode (ref 1) and at least one negative electrode (ref 7), a casing ([0077], [0085]) which seals the battery element ([0084]) together with an electrolyte ([0086]-[0087]), wherein at least one of the positive electrode (ref 1) and the negative electrode (ref 7) comprises a current collector (refs 2, 8), an active material layer ([0081], [0083]) formed on at least one surface ([0081], [0083]) of the current collector (refs 2, 8), and insulating layer ([0040], [0052], [0098], silane material, etc.) formed on a surface ([0040], [0052], [0098], silane material) of the active material layer ([0083]), and the electrolyte includes an electrolyte component including a solvent ([0063], [0073], [0086], [0138]) and a support salt ([0064], [0138]) and a crosslinked gelling agent ([0065]-[0066], [0138]), the g ([0138]) of the gelling agent to 100% by mass of the electrolyte component in between the active material layer ([0081]) of the positive electrode (ref 1) and the active material layer ([0083]) of the negative electrode (ref 7) is 0< Rg ≤5 % by mass ([0138]).
Kaneko et al. does not explicitly disclose a ratio Rg of the gelling agent to 100% by mass of the electrolyte component in between the active material layer of the positive electrode and the active material layer of the negative electrode is 0< Rg ≤5 % by mass.
Ohashi et al. discloses in Fig 1, a battery (ref 100) including a gel electrolyte in an amount of 0.3% by mass therein ([0143]).  This amount of gelling agent enhances electrolyte physical and performance characteristics ([0015]).
Ohashi et la. And Kaneko et al. are analogous since both deal in the same field of endeavor, namely, gel electrolyte batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the gelling agent of Kaneko et al. at the amount disclosed by Ohashi et al. to enhance electrolyte physical and performance characteristics.

Regarding claim 2, Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the electrode is impregnated ([0077], [0138], [0042]-[0044]) with the crosslinked gelling agent ([0077], [0138], [0042]-[0044]), and on one side of the current collector (refs 2, 8), a ratio of a thickness of a region ([0077], [0138], [0042]-[0044]) in which the crosslinked gelling agent exists to a thickness of an entire layer 

Regarding claim 3, Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the ratio is 100% ([0138], battery formed using this gelling agent is impregnated into the corresponding battery element, throughout the entire battery element as stated at [0077], [0042]-[0044]).

Regarding claim 4, Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the gelling agent is a gelling agent that forms a chemical gel ([0065]).

Regarding claim 5, Kaneko et al. discloses all of the claim limitations as set forth above and also discloses the gelling agent is a gelling agent that forms a physical gel ([0066]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2011/0274982) in view of Ohashi et al. (US 2012/0009480) as applied to claim 1 above, and further in view of Ueki et al. (US 2012/0251878).

Regarding claims 12 and 13, modified Kaneko et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the thickness of the insulation layer is 2 – 15 microns.
Ueki et al. discloses in Figs 1-7, a battery (ref 100) including a negative electrode ([0073]) that is surface coated by an insulating material 4 microns thick ([0073]).  This configuration enhance capacity and cycling performance of the battery ([0008], [0009], [0073], [0085]).
Ueki et al. and Kaneko et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the insulating material thickness as disclosed by Ueki et al. onto the surface of the negative electrode of Kaneko et al. to enhance cycling and capacity, thereby enhancing overall battery performance.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 12-13 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725